DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. US 10,848,121.
1.	An acoustic wave device (Fig. 1, 7A-C, 12, etc.) comprising: a support substrate made of silicon (12; Col. 4 line 64); a piezoelectric body (14) provided directly or indirectly on the support substrate, the piezoelectric body including a pair of main surface facing each other; and an interdigital transducer electrode (16) provided directly or indirectly on at least one of the main surfaces of the piezoelectric body, a wave length that is determined by an electrode finger pitch of the interdigital transducer electrode being λ (inherent assignment property; Col. 4 lines 29-31); an acoustic velocity VSi, which is an acoustic velocity of slowest transversal waves within bulk waves that propagate in the support substrate, is higher than or equal to about 5500 m/s (Fig. 7A shows the slow shear mode can be close to 6000 m/s for some instances of Euler Angle of the substrate, thus above 5500 m/s; shear mode is transversal wave as discussed in previous office action; and there are fast and slow shear modes, thus the slow shear mode with the lower velocity is the slowest transversal wave); the claimed expressions are mathematical calculations of the acoustic velocity, which are not given patentable weight (in the device claim, the device defined by the claimed structure, it does not matter which/what calculations the designer utilized to arrive at the value of the acoustic velocity as the value of the acoustic velocity is set by the device structure itself, not by the claimed expressions).
2.	The acoustic wave device according to claim 1, wherein V1 in the expression (1) is a minimum value among solutions V1, V2, and V3 to the expression (2) (as discussed above, the device is defined by the claimed structure, not by expressions to arrive at the value of the acoustic velocity, hence the calculations are not given patentable weight).
3	The acoustic wave device according to claim 1, wherein a film thickness of the piezoelectric body is less than or equal to about 3.5λ (Col. 7 line 19: 0.40λ).
4.	The acoustic wave device according to claim 1, wherein the piezoelectric body is made of lithium tantalate (Col. 4 line 65).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue et al. US 10,848,121, further exemplified by the teaching references of Burak US 10,536,133 or Goto US 10,778,181.
5.	The acoustic wave device according to claim 1, wherein the acoustic velocity of bulk waves that propagate through the support substrate is higher than an acoustic velocity of acoustic waves that propagate through the piezoelectric body (Col. 5 lines 3-5; the piezoelectric layer is 42° Y-X LT, which would have bulk wave velocity under 5500m/s; see supporting examples: Burak US 10,536,133, Table 1 with 42° LT at 3568 m/s, Goto US 10,778,181, Fig. 9, with 42° cut LT/Si, SH waves under 4500 m/s).  Alternatively if the property (i.e. the velocity relationship) is not considered to be anticipated, it would still be obvious to provide a piezoelectric/support substrate with the claimed property, as a well-known property in the art as a function of the piezoelectric/support substrate (as evidenced by Burak or Goto).
6.	The acoustic wave device according to claim 1, further comprising a low acoustic velocity material layer (Inoue ‘121:  Fig. 12 item 102; Col. 12 line 11, silicon oxide) provided between the support substrate and the piezoelectric body, the low acoustic velocity material layer being made of a low acoustic velocity material through which bulk waves propagate at an acoustic velocity lower than an acoustic velocity of acoustic waves that propagate through the piezoelectric body (the low acoustic velocity material being silicon oxide, which is the same as Applicant’s invention, thus it is expected to have the same property; see also supporting examples: Burak US 10,536,133 Table 1 with CDO40, CDO26).  Alternatively if the property (i.e. the velocity relationship) is not considered to be anticipated, it would still be an obvious substitution of a low velocity material layer with the claimed property (silicon oxide with the claimed velocity relationship) as a merely substitution of similar parts for the same supporting function.
7.	The acoustic wave device according to claim 6, wherein a film thickness of the low acoustic velocity material layer is less than or equal to about 2λ (Inoue ‘121: Col. 12 lines 12-13: 0.08λ).
8.	The acoustic wave device according to claim 6, wherein the low acoustic velocity material layer is made of silicon oxide (Inoue ‘121: Col. 12 line 11).
9.	The acoustic wave device according to claim 6, wherein the piezoelectric body is made of lithium tantalate (Inoue ‘121: Col. 5 lines 3-5), and the low acoustic velocity material layer is made of silicon oxide (Col. 12 line 11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 10,848,121.
12.	Inoue discloses the invention as discussed above but does not disclose a thickness of the support substrate is greater than or equal to about 10λ and less than or equal to about 180 µm, and λ is less than or equal to about 18 µm. However, it is well known that the layers of the device may have various thicknesses and pitch (or λ) of the device would be designed according to desired structural support.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the thickness of the support substrate is greater than or equal to about 10λ and less than or equal to about 180 µm, and λ is less than or equal to about 18 µm.  The modification would have been obvious because the thickness and λ would have been designed according to desired structural support.  As an example, with velocity of around 8500 m/s from Fig. 7A and a design frequency of 1 GHz, λ = 8500/1G = 8.5 µm; 10λ = 85 µm < 180 µm).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 10,848,121 in view of Watanabe et al. US 2013/0285768.
10.	Inoue discloses the invention as discussed above but does not disclose a high acoustic velocity material layer provide between the support substrate and the low acoustic velocity, the high acoustic velocity material layer being made of a high acoustic velocity material through which bulk wave propagate at an acoustic velocity higher than an acoustic velocity of acoustic waves that propagate through the piezoelectric body.
	Watanabe discloses an acoustic wave device comprising a support substrate (2); a high acoustic velocity film (3); a low acoustic velocity film (4); a piezoelectric film (5); and IDT (6); the high acoustic velocity film (3) being made of a high acoustic velocity material through which bulk wave propagate at an acoustic velocity higher than an acoustic velocity of acoustic waves that propagate through the piezoelectric film ([0088]).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a high acoustic velocity film between the support substrate and the low acoustic velocity material layer.  The modification would have been obvious because the high acoustic velocity film can prevent acoustic wave from leaking as taught by Watanabe ([0068]).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 10,848,121 in view of Matsuda et al. US 7,659,653.
13.	Inoue discloses the invention as discussed above but does not disclose a dielectric layer provided between the piezoelectric body and the interdigital transducer electrode.
	Matsuda discloses an acoustic wave device (Figs. 5, 6, etc.) comprising a piezoelectric body (12), interdigital transducer electrode (14), and a dielectric layer (24) between the piezoelectric body and the interdigital transducer electrode.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to add a dielectric layer between the piezoelectric body and the interdigital transducer electrode.  The modification would have been obvious because the dielectric layer would enable the adjustment of electromechanical coupling coefficient as taught by Matsuda (Fig. 7).
14.	The acoustic wave device according to claim 13, wherein the dielectric layer is made of silicon oxide (Matsuda: Col. 5 lines 11-13) or tantalum pentoxide.
15.	The acoustic wave device according to claim 14, wherein the dielectric layer is made of silicon oxide (Matsuda: Col. 5 lines 11-13).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 10,848,121 in view of Aoki US 7,484,279.
17.	Inoue discloses the invention as discussed above but does not disclose a support layer provided on the support substrate and surrounding the interdigital transducer electrode; and a cover member covering the support layer, the cover member providing a hollow space surrounding the interdigital transducer electrode, the cover member being made of an inorganic material; wherein in a region surrounded by the support layer, at least one through via extending through the support substrate and at least one terminal electrode electrically connected to the at least one through via and provided on a surface on an opposite side of the support substrate from a side on which the interdigital transducer electrode is provided, are provided on or in the support substrate; and the at least one through via is electrically connected to the interdigital transducer electrode and the at least one terminal electrode.
	Aoki discloses an acoustic wave device (Figs. 1A, 1B, 3, 4, etc.) comprising: a support layer (28; or the side columns of item 42) provided on the substrate and surrounding the interdigital transducer electrode (20); and a cover member (42) covering the support layer, the cover member providing a hollow space (46) surrounding the interdigital transducer electrode, the cover member being made of an inorganic material (Col. 9 lines 4-11; e.g. metal is inorganic); wherein in a region surrounded by the support layer, at least one through via (30) extending through the substrate and at least one terminal electrode (34) electrically connected to the at least one through via and provided on a surface on an opposite side (bottom side) of the substrate from a side (top side) on which the interdigital transducer electrode is provided, are provided on or in the substrate; and the at least one through via is electrically connected to the interdigital transducer electrode and the at least one terminal electrode (see e.g. Figs. 1A, 1B, 3, 4, etc.).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added support layer, cover member, through via, terminal electrode to the acoustic wave device.  The modification would have been obvious because the added structures and connections would provide a high airtight sealing and establish conductivity to exterior as taught by Aoki (Col. 2 lines 3-11).

Claims 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 10,848,121 in view of Yamato et al. US 9,197,192.
16.	Inoue discloses the invention as discussed above but does not disclose a support layer provided on the support substrate and surrounding the interdigital transducer electrode; a cover member covering the support layer and providing a hollow space surrounding the interdigital transducer electrode; and a plurality of metal bumps provided on the cover member and electrically connected to the interdigital transducer electrode.
	Yamato discloses an acoustic wave device (Figs. 1-5, etc.) comprising: a support layer (14) provided on the substrate and surrounding the interdigital transducer electrode (18a-t); a cover member (20, 22) covering the support layer and providing a hollow space (Sp) surrounding the interdigital transducer electrode; and a plurality of metal bumps (24a,b, etc.) provided on the cover member and electrically connected to the interdigital transducer electrode (with traces 19; e.g. Fig. 1).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have added support layer, cover member, metal bumps (and corresponding trace connections) to the acoustic wave device.  The modification would have been obvious because the added structures would prevent collapse of a space provided on the acoustic wave device and establish an electronic component as taught by Yamato (Col. 1 lines 8-10, 39-41).
18.	Inoue discloses the invention as discussed above but does not disclose an acoustic wave device package comprising: a case substrate on one of surfaces of which a plurality of electrode lands is provided; and the acoustic wave device being mounted on the case substrate; wherein at least one metal bump electrically connected to the interdigital transducer electrode is provided on the acoustic wave device; the at least one metal bump is joined with at least one of the plurality of electrode lands; and the acoustic wave device package further includes a sealing resin layer provided on the case substrate so as to seal the acoustic wave device.
	Yamato discloses an acoustic wave device package (Figs. 1-5, etc.) comprising: a case substrate (102) on one of surfaces of which a plurality of electrode lands (104) is provided; and the acoustic wave device (10) being mounted on the case substrate; wherein at least one metal bump (24a, etc.) electrically connected to the interdigital transducer electrode (e.g. Figs. 1, 2, 5) is provided on the acoustic wave device; the at least one metal bump is joined with at least one of the plurality of electrode lands (Fig. 5); and the acoustic wave device package further includes a sealing resin layer (106) provided on the case substrate so as to seal the acoustic wave device.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have provided an acoustic wave package including case substrate, electrode lands, metal bumps, sealing resin to the acoustic wave device.  The modification would have been obvious because the added structures would prevent collapse of a space provided on the acoustic wave device and establish an electronic component (i.e. the package) as taught by Yamato (Col. 1 lines 8-10, 39-41).
19.	As similar disclosed for claim 18 above, Yamato would provide the package with case substrate (Yamato: 102), electrode lands (104) for the connection with the metal bumps; and sealing resin layer (106) to the acoustic wave device.

Claims 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. US 10,848,121 in view of Takamine WO2016/208447.
The English language equivalent document, Takamine US 10,367,468, is being relied on the following rejection as a translation for the Non-English Takamine WO2016/208447 document.
11.	Inoue discloses the invention as discussed above but does not disclose a multiplexer comprising: a plurality of band pass filters having different pass bands; wherein the acoustic wave device according to claim 1 is used in one of the plurality of band pass filters whose pass band is lower than the pass band of at least another one of the plurality of band pass filters.
	Takamine discloses a multiplexer (Fig. 1) comprising: a plurality of band pass filters having different pass bands (2A-C, 3A-F); one of the plurality of band pass filters whose pass band is lower than the pass band of at least another one of the plurality of band pass filters (Col. 5 lines 29-40).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the acoustic wave device (e.g. as resonator) in a multiplexer as one of the filters/resonators.  The modification would have been obvious because the multiplexer is an application wherein the resonator device may be employed (Takamine: Col. 1 lines 56-62) and that used in a lower pass band is merely one of the obvious result of the combination.
20.	Inoue discloses the invention as discussed above but does not disclose a multiplexer comprising: a band pass filter including the acoustic wave device according to claim 1; and at least another band pass filter whose one end is connected to one end of the band pass filter; wherein a frequency position of a higher mode in the acoustic wave device lies outside a pass band of the at least another band pass filter.
	Takamine discloses a multiplexer (Fig. 1, etc.) comprising: a band pass filter including the acoustic wave device (2A-C, 3A-F); and at least another band pass filter whose one end is connected to one end of the band pass filter (Figs. 1, 2); wherein a frequency position of a higher mode in the acoustic wave device lies outside a pass band of the at least another band pass filter (abstract; Col. 2 lines 24-30).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have used the acoustic wave device in a multiplexer as one of the filters/resonators and that a frequency position of a higher mode in the acoustic wave device lies outside a pass band of the at least another band pass filter.  The modification would have been obvious because the multiplexer is an application wherein the resonator device may be employed (Takamine: Col. 1 lines 56-62) and that frequency position being outside of the pass band of another filter improve filter characteristics (Takamine: Col. 13 lines 1-23; better attenuation is the result).


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Velocity
Regarding the argument over the velocity is higher than or equal to about 5500 m/s (Pages 12-15 of the Remark), Inoue teaches to limit the velocity to below 6000 m/s (Inoue: Col. 7 lines 5-10, Col. 8 lines 65-67), which are as also cited by the Applicant (Pages 14-15 of the Remark).  While Inoue also discusses “more preferably” to have below 5400 m/s (Col. 16-20), it is only a more preferred disclosure, not a denial of using the device between 6000 m/s to 5400 m/s. As shown in Fig. 7A, the slow shear mode can be close to 6000 m/s for some instances of Euler Angle of the substrate, e.g. at 0° of ψ, clearly showing above 5500 m/s.

Mathematical expressions
	Regarding the argument over the mathematical expression (Pages 15-17 of the Remark), as similarly stated in the previous response, VSi which is the velocity of the slowest transversal waves within bulk waves that propagate in the support substrate is decided by the structural feature of the device, but by the expressions.  The expressions are calculations to obtain (find out) the value of the velocity, they do not limit or set the velocity.  Since the expressions are merely calculations and do not provide actual limitation to the velocity, they do not have patentable weight.  Moreover, expressions can also be viewed as method steps; even if the calculations are viewed as actual limitation (e.g. set) the velocity, the method steps do not have patentable weight in a product claim.

Anticipation of obviousness for claim 1
	Regarding the argument over the anticipation of rejection (Pages 17-18 of the Remark), since the rejection is not made and thus the argument is mooted.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843